Fourth Court of Appeals
                                  San Antonio, Texas
                                       August 14, 2019

                                     No. 04-19-00423-CV

                                IN RE Z.K.T.W. AND Z.K.R.


                  From the 57th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2018PA00921
                         Honorable Richard Garcia, Judge Presiding


                                        ORDER
       The appellant’s brief was due August 5, 2019, but was not filed. We order appellant’s
appointed appellate attorney, Shawn Sheffield, to file the appellant’s brief by August 19, 2019,
and an explanation for why the appellant’s brief was not timely filed.



                                                   _________________________________
                                                   Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 14th day of August, 2019.



                                                   ___________________________________
                                                   Keith E. Hottle,
                                                   Clerk of Court